DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-13 in the reply filed on February 17, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by Fukada (WO201720780, rejection using corresponding English document US10968136).
Regarding claims 1-12: Fukuda teaches a chemically tempered glass, having a thickness of less than 1mm (see Examples), comprising a compressive stress layer having a CS within the range claimed (see Tables) from the main surface to a depth in 
	Although Fukuda does not explicitly recite the stresses in their glass being “continuously”, the presence of a stress-neutral layer or the stress layer and glass having the characteristics set forth claims 1-4, 7-11, it is noted that Applicants disclose that the claimed features are obtained by chemically tempering a glass having a composition of 50-80mol% SiO2, 5-30mol% Al2O3, 5-25mol% Na2O, 0-10mol% Li2O and 0-30mol% (see Applicants specification 0040) and thickness of less than 1mm (see specification 0074) by immersing the glass in  first and second ion exchange steps (see specification 0075). 
The first step is performed with a first molten salt of NaNO3 (desorbable ion) and KNO3 (see specification 0076-0077) at a temperature of 420oC or more for a duration of 2 or more hours (see specification 0079-0080). The second step is performed with a second molten salt having a lower content of desorbable ion than the first molten salt and the content of the potassium in the second salt is higher than that of the first (see specification 0084-0085). The second step ion exchange temperature is 10oC or more less than the temperature of the first step such as 350 to less than 410oC (see specification 0085) and the duration is shorter than the first step and is 20hours or less (see specification 0089). 
Given that Fukuda’s chemically tempered glass is made by chemically tempering a glass having a composition meeting Applicants’ (see Fukuda Col. 16), has a thickness meeting Applicants’ (see Fukuda Col. 16) by immersing it in a two-step process meeting 
Regarding claim 13: Fukuda’s glass can additionally include in mol%, P2O5 and SnO2 in amounts claimed (see Col. 10 for example). 

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by Oram (US Pub 20160122240).
Regarding claims 1-12: Oram teaches a chemically tempered glass, having a thickness of less than 1mm (see 0048), comprising a compressive stress layer having a CS within the range claimed (see Table 1b) from the main surface to a depth in the thickness, a tensile stess layer on an inner side with respect to the compressive stress layer in a thickness direction and having a tensile stress within the range claimed (see CT in Table 1b).
	Although Oram does not explicitly recite the stresses in their glass being “continuously”, the presence of a stress-neutral layer or the stress layer and glass having the characteristics set forth claims 1-4, 7-11, as mentioned above, Applicants disclose that the claimed features are obtained by chemically tempering a glass having a composition of 50-80mol% SiO2, 5-30mol% Al2O3, 5-25mol% Na2O, 0-10mol% Li2O and 0-30mol% and thickness of less than 1mm by immersing the glass in  first and second ion exchange steps. 
The first step is performed with a first molten salt of NaNO3 (desorbable ion) and KNO3 at a temperature of 420oC or more for a duration of 2 or more hours. The second 
Given that Oram’s chemically tempered glass is made by chemically tempering a glass having a composition meeting Applicants’ (see Oram 0048 for example) and having a thickness meeting Applicants’ (see 0048) by immersing it in a two-step process meeting that disclosed by Applicants’ (see Table 1a), one having ordinary skill would reasonably conclude all the same features, characteristics and properties to results absent an evidentiary showing to the contrary (MPEP 2112). 

Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by Yuki (JP2016044119, rejection using English machine translation).
Regarding claims 1-12: Yuki teaches a chemically tempered glass, having a thickness of less than 1mm (see Pg. 9), comprising a compressive stress layer having a CS within the range claimed (see Pg. 7) from the main surface to a depth in the thickness, will have a tensile stess layer on an inner side with respect to the compressive stress layer in a thickness direction and have a tensile stress within the range claimed (CT in Yuki can be calculated using their taught CS, DOL and thickness as is understood in the art).
	Although Yuki does not explicitly recite the stresses in their glass being “continuously”, the presence of a stress-neutral layer or the stress layer and glass having the characteristics set forth claims 1-4, 7-11, as mentioned above, Applicants 
The first step is performed with a first molten salt of NaNO3 (desorbable ion) and KNO3 at a temperature of 420oC or more for a duration of 2 or more hours. The second step is performed with a second molten salt having a lower content of desorbable ion than the first molten salt and the content of the potassium in the second salt is higher than that of the first. The second step ion exchange temperature is 10oC or more less than the temperature of the first step such as 350 to less than 410oC and the duration is shorter than the first step and is 20hours or less. 
Given that Yuki’s chemically tempered glass is made by chemically tempering a glass having a composition meeting Applicants’ (see Examples in Yuki’s tables for example) and having a thickness meeting Applicants’ by immersing it in a two-step process meeting that disclosed by Applicants’ (see Pgs 7-9, Tables), one having ordinary skill would reasonably conclude all the same features, characteristics and properties to results absent an evidentiary showing to the contrary (MPEP 2112). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oram (US Pub 20160122240).
As discussed above, Oram teaches the invention of claim 1. Oram’s glass can additionally include P2O5 in an amount as claimed (see 0048) and can include SnO2 in an amount overlapping that claimed (see 0024) providing for a prima facie case of obviousness absent a showing of unexpected results (MPEP 2144.05). 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuki (JP2016044119, rejection using English machine translation).
As discussed above, Yuki teaches the invention of claim 1. Yuki’s glass can additionally include SnO2 in an amount as claimed (see Tables) and can include P2O5 in an amount overlapping that claimed (see Pg. 7) providing for a prima facie case of obviousness absent a showing of unexpected results (MPEP 2144.05). 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474. The examiner can normally be reached Monday thru Friday 9AM to 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784